                       Case 20-10343-LSS            Doc 4673       Filed 05/19/21       Page 1 of 1


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

 In re:                                                           Chapter 11
 BOY SCOUTS OF AMERICA AND DELAWARE BSA,
                                                                  Case No. 20-10343 (LSS)
 LLC,
                          Debtors.                                (Jointly Administered)


                             MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Del. Bankr. L.R. 9010-1 and the below certification, counsel moves the admission pro hac vice of
Adrian C. Azer of Haynes and Boone, LLP, 800 17th Street NW, Suite 500 Washington, D.C. 20006, to represent the
Debtors in the above-captioned case and any related proceedings.

Dated: May 18, 2021                                      /s/ Eric W. Moats
       Wilmington, Delaware                              Eric W. Moats (No. 6441)
                                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                         1201 N. Market Street, 16th Floor
                                                         Wilmington, Delaware 19801
                                                         Telephone: (302) 658-9200
                                                         Email: emoats@morrisnichols.com

                      CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted, practicing,
and in good standing as a member of the Bar of the States of Georgia, Texas and the District of Columbia. I submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I
also certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District Court Fund
effective 9/1/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: May 18, 2021                                       /s/ Adrian C. Azer
                                                          Adrian C. Azer
                                                          HAYNES AND BOONE, LLP
                                                          800 17th Street NW
                                                          Suite 500
                                                          Washington, D.C. 20006
                                                          Telephone: (202)-654-4537
                                                          Email: adrian.azer@haynesboone.com


                                            ORDER GRANTING MOTION
          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




               Dated: May 19th, 2021                              LAURIE SELBER SILVERSTEIN
               Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
